SMYTH, Chief Justice.
From a decision by the Commissioner of Patents, awarding priority to Reid, Reid & Kelley, the senior parties, in an interference, Kitselman appeals.
, The invention involved relates to double series machines Jor making two rolls of fence simultaneously. This appeal is a companion of the appeal in Nos. 1303 and 1304, 49 App. D. C. 377, 266 Fed. 255, in which the same parties are concerned, this day decided. The three tribunals of the Patent Office concur in awarding priority to Reid, Reid & Kelley. Where this is so, unless there is manifest error, the decision of the Commissioner should bé affirmed. Greenawalt v. Dwight, 49 App. D. C. 82, 258 Fed. 982, and cases therein cited; Hopkins v. Riegger, 49 App. D. C. 188, 262 Fed. 642; and Kennicott v. Caps, 49 App. D. C. 187, 262 Fed. 641. We find no such error in this case, and therefore the decision of the Commissioner is affirmed.
Affirmed.